In re Wetherspoon, Charlie Mae; — Defendants); applying for writ of certiorari and/or review; Parish of East Baton Rouge, 19th Judicial District Court, Div. “I”, No. 404,914; to the Court of Appeal, First Circuit, No. CA95 1280.
Prior report: La.App., 669 So.2d 589.
“It is ordered that the writ of review issue; that the District Court and the Court of Appeal send up the record in duplicate of the ease; and that counsel for all parties be notified.”
Now, therefore, the said District Court and the Court of Appeal is hereby commanded, in the name of the State of Louisiana and of this Honorable Court, to send up forthwith to this Court, at the City of New Orleans, the record in duplicate of the above entitled case.
BLEICH, J., not on panel.